Name: 83/70/EEC: Commission Decision of 1 February 1983 concerning animal health conditions and veterinary certification for imports of fresh meat from certain third countries
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  agricultural policy;  animal product;  trade;  means of agricultural production;  agricultural activity
 Date Published: 1983-02-19

 Avis juridique important|31983D007083/70/EEC: Commission Decision of 1 February 1983 concerning animal health conditions and veterinary certification for imports of fresh meat from certain third countries Official Journal L 047 , 19/02/1983 P. 0025 - 0025 Finnish special edition: Chapter 3 Volume 15 P. 0239 Swedish special edition: Chapter 3 Volume 15 P. 0239 *****COMMISSION DECISION of 1 February 1983 concerning animal health conditions and veterinary certification for imports of fresh meat from certain third countries (83/70/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), and in particular Articles 16 and 28 thereof, Whereas Commission Decisions 78/693/EEC (2), 78/694/EEC (3), 78/695/EEC (4), 79/238/EEC (5), 79/543/EEC (6), 79/544/EEC (7), 81/526/EEC (8), 81/545/EEC (9), 81/546/EEC (10) and 81/547/EEC (11) have laid down the animal health conditions and veterinary certification requirements for imports of fresh meat from Argentina, Brazil, Uruguay, Paraguay, Spain, Chile, Switzerland, Bulgaria, Austria and Yugoslavia respectively; Whereas special conditions were laid down in the abovementioned Decisions for certain Member States in line with conditions applicable to intra-Community trade; whereas the Council by means of Directive 82/893/EEC (12) has agreed to an extension in the application of such special conditions; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. In Article 2 of Decisions 78/693/EEC, 78/694/EEC and 78/695/EEC concerning Argentina, Brazil and Uruguay respectively, '31 December 1982' is hereby replaced by '31 December 1983'. 2. Article 4 of Decisions 78/693/EEC, 78/694/EEC, 78/695/EEC, 79/238/EEC, 79/543/EEC, 79/544/EEC and 81/526/EEC concerning Argentina, Brazil, Uruguay, Paraguay, Spain, Chile and Switzerland respectively, is hereby replaced by the following: 'Article 4 This Decision shall be re-examined with a view to its adaptation to Community rules concerning the control and eradication of foot-and-mouth disease within the Community.' 3. Article 4 of Decisions 81/545/EEC, 81/546/EEC and 81/547/EEC concerning Bulgaria, Austria and Yugoslavia respectively, is hereby replaced by the following: 'Article 4 This Decision shall be re-examined with a view to its adaptation to Community rules concerning the control and eradication of foot-and-mouth disease and swine fever within the Community.' Article 2 This Decision is addressed to the Member States. Done at Brussels, 1 February 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 236, 26. 8. 1978, p. 19. (3) OJ No L 236, 26. 8. 1978, p. 29. (4) OJ No L 236, 26. 8. 1978, p. 37. (5) OJ No L 53, 3. 3. 1979, p. 33. (6) OJ No L 146, 14. 6. 1979, p. 18. (7) OJ No L 146, 14. 6. 1979, p. 24. (8) OJ No L 196, 18. 7. 1981, p. 19. (9) OJ No L 206, 27. 7. 1981, p. 1. (10) OJ No L 206, 27. 7. 1981, p. 7. (11) OJ No L 206, 27. 7. 1981, p. 15. (12) OJ No L 378, 31. 12. 1982, p. 57.